 


 HR 5385 ENR: Dr. Benjy Frances Brooks Children’s Hospital GME Support Reauthorization Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 5385 
 
AN ACT 
To amend the Public Health Service Act to reauthorize the program of payments to children’s hospitals that operate graduate medical education programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Dr. Benjy Frances Brooks Children’s Hospital GME Support Reauthorization Act of 2018. 2.Program of payments to children’s hospitals that operate graduate medical education programsSection 340E of the Public Health Service Act (42 U.S.C. 256e) is amended— 
(1)in subsection (a), by striking and each of fiscal years 2014 through 2018, and inserting each of fiscal years 2014 through 2018, and each of fiscal years 2019 through 2023,; (2)in subsection (b)(3)(D), by inserting and the end of fiscal year 2022, after fiscal year 2018,; and 
(3)in subsection (f)— (A)in paragraph (1)(A)— 
(i)in clause (iv), by striking ; and and inserting a semicolon; (ii)in clause (v), by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following:  (vi)for each of fiscal years 2019 through 2023, $105,000,000.; and 
(B)in paragraph (2)— (i)in subparagraph (D), by striking ; and and inserting a semicolon; 
(ii)in subparagraph (E), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following: 
 
(F)for each of fiscal years 2019 through 2023, $220,000,000..  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 